

	

		II

		109th CONGRESS

		1st Session

		S. 1812

		IN THE SENATE OF THE UNITED STATES

		

			October 3, 2005

			Mr. Hatch (for himself

			 and Mr. Bennett) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Reclamation Projects Authorization and

		  Adjustment Act of 1992 to provide for the conjunctive use of surface and ground

		  water in Juab County, Utah.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Juab County Surface and Ground

			 Water Study and Development Act of 2005.

		2.Conjunctive use

			 of surface and ground water, central utah project

			Section

			 202(a)(2) of the Reclamation Projects Authorization and Adjustment Act of 1992

			 (Public Law 102–575; 106 Stat. 4609) is amended by inserting

			 Juab, after Davis,.

			

